Exhibit 10.8
COOPER US, INC.
BASE SALARY DEFERRAL PLAN

 



--------------------------------------------------------------------------------



 



COOPER US, INC.
BASE SALARY DEFERRAL PLAN
TABLE OF CONTENTS

          Section   Page  
ARTICLE I
       
DEFINITIONS
       
 
       
1.1 Definitions
    2  
1.2 Construction
    4  
 
       
ARTICLE II
       
ELIGIBILITY FOR PLAN PARTICIPATION
       
 
       
2.1 Participation by Eligible Employees
    5  
2.2 Election Forms
    5  
 
       
ARTICLE III
       
ACCOUNTS AND DEEMED INTEREST
       
 
       
3.1 Establishment and Crediting of Accounts
    6  
3.2 Adjustment of Accounts
    6  
 
       
ARTICLE IV
       
DISTRIBUTION
       
 
       
4.1 Distributions
    7  
4.2 Post-Separation from Service Payment Options
    7  
4.3 In-Service Payment Options
    8  
4.4 Alternative Payment Forms
    8  
4.5 No Acceleration
    8  
4.6 Special Transition Elections
    9  
4.7 Section 409A Violation
    9  
4.8 Payment Upon Change in Control
    9  
4.9 Payment Upon Disability
    9  
4.10 Rules
    9  
 
       
ARTICLE V
       
BENEFICIARIES
    11  
 
       
ARTICLE VI
       
ADMINISTRATIVE PROVISIONS
       
 
       
6.1 Administration
    12  
6.2 Powers and Authorities of the Plan Administrator
    12  
6.3 Claims Review
    12  

i



--------------------------------------------------------------------------------



 



         
Section
    Page    
ARTICLE VII
       
ADMINISTRATIVE PROVISIONS
    14  
 
       
ARTICLE VIII
       
MISCELLANEOUS
       
8.1 Non-Alienation of Benefits
    15  
8.2 Payment of Benefits to Others
    15  
8.3 Plan Non-Contractual
    15  
8.4 Funding
    16  
8.5 Controlling Status
    16  
8.6 Claims of Other Person
    16  
8.7 Specified Employees
    16  
8.8 Section 409A
    16  
8.9 Severability
    17  
8.10 Governing Law
    17  

ii



--------------------------------------------------------------------------------



 



COOPER US, INC.
BASE SALARY DEFERRAL PLAN
     WHEREAS, Cooper US, Inc. (the “Company”) desires to establish, effective
January 1, 2007, the Cooper US, Inc. Base Salary Deferral Plan (the “Plan”) to
permit a select group of management employees and highly compensated employees
of the Company and its affiliates to defer a portion of their compensation; and
     WHEREAS, the Plan is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) and shall be construed
consistently with such intent;
     NOW, THEREFORE, effective January 1, 2007, the Plan is hereby established
as hereinafter set forth.

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     1.1 Definitions. As used herein, the following words shall have the
meanings hereinafter set forth unless otherwise specifically provided.
     (1) The term “Affiliate” shall mean any member of a controlled group of
corporations (as determined under Section 414(b) of the Code) of which the
Company is a member and any member of a group of trades or business under common
control (as determined under Section 414(c) of the Code) with the Company; any
member of an affiliated service group (as determined under Section 414(m) of the
Code) of which the Company is a member; and any other entity which is required
to be aggregated with the Company pursuant to the provisions of Section 414(o)
of the Code.
     (2) The term “Base Salary” shall mean the annual base cash compensation
relating to services performed during any Plan Year by a Participant and
designated as “salary” by the Employer. Base Salary shall be calculated before
any reduction for compensation voluntarily deferred or contributed by or on
behalf of a Participant under all qualified and nonqualified plans of the
Employer and shall include amounts not included in a Participant’s gross income
due to deferrals to plans of the Employer pursuant to provisions of
Sections 125, 129, 132(f), 402(e)(3), or 402(h) of the Code.
     (3) The term “Beneficiary” shall mean the person or persons who, in
accordance with the provisions of Article V, is entitled to distribution
hereunder in the event a Participant dies before his interest under the Plan has
been distributed to him in full.
     (4) The term “Change in Control” shall mean a change in the ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company that constitutes a “change in control”
under Section 409A.
     (5) The term “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time. Reference to a section of the Code shall include such
section and any comparable section or sections of any future legislation that
amends, supplements, or supersedes such section.
     (6) The term “Company” shall mean Cooper US, Inc., its corporate
successors, and the surviving corporation resulting from any merger of Cooper
US, Inc. with any other corporation or corporations.

2



--------------------------------------------------------------------------------



 



     (7) The term “Deferral” shall mean that portion of the Base Salary of a
Participant for each Plan Year that such Participant elects to defer pursuant to
the terms of the Plan.
     (8) The term “Deferral Account” shall mean the bookkeeping account
established under the Plan in the name of each Participant to reflect the
Deferrals of such Participant.
     (9) The term “Disability” shall mean that the Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under a welfare
benefit plan covering employees of the Employer.
     (10) The term “Election Form” shall mean the form which may be electronic,
telephonic or hard copy and on which a Participant elects to defer a portion of
his Base Salary under the Plan as provided in Section 2.1 and to receive
distribution thereof pursuant to the provisions of Article IV.
     (11) The term “Eligible Employee” shall mean any highly compensated or
select management employee of the Company or an Affiliate who is designated by
the Plans Administration Committee to participate in the Plan with respect to a
particular Fiscal Year.
     (12) The term “Employer” shall mean the Company as well as any Affiliates
of the Company that is designated as a participating employer under the Plan by
the Plans Administration Committee.
     (13) The term “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended from time to time. Reference to a section of ERISA shall
include such section and any comparable section or sections of any future
legislation that amends, supplements, or supersedes such section.
     (14) The term “Participant” shall mean an Eligible Employee who elects to
defer a portion of his Base Salary under the Plan pursuant to the provisions of
Article II.
     (15) The term “Plan” shall mean the Cooper US, Inc. Base Salary Deferral
Plan with all amendments, supplements, and modifications hereafter made.
     (16) The term “Plan Administrator” shall mean the Company.
     (17) The term “Plan Year” shall mean the calendar year.

3



--------------------------------------------------------------------------------



 



     (18) The term “Section 409A” shall mean Section 409A of the Code, and the
regulations and rulings promulgated thereunder.
     (19) The term “Separation from Service” shall mean the termination of
employment of a Participant with the Company and all Affiliates for any reason
other than death; provided, however, that a Company-approved leave of absence
shall not be considered a termination of employment if the leave does not exceed
six months or, if longer, so long as the Participant’s right to reemployment is
provided either by statute or by contract. Notwithstanding the foregoing,
whether or not a Participant has incurred a Separation from Service shall be
determined in accordance with Section 409A.
     (20) The term “Specified Employee” shall mean a “specified employee” within
the meaning of Section 409A and the Company’s Specified Employee identification
policy, if any.
     1.2 Construction. Where necessary or appropriate to the meaning herein, the
singular shall be deemed to include the plural and the masculine pronoun to
include the feminine.

4



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY FOR PLAN PARTICIPATION
     2.1 Participation by Eligible Employees. Each Eligible Employee may elect
to become a Participant in the Plan and to defer a percentage of his Base
Salary, in integral increments of 1% to 50%, by filing with the Company or its
designee a completed Election Form prior to the beginning of the Plan Year
during which the Eligible Employee performs the services for which such Base
Salary is to be earned.
     2.2 Election Forms. Each Election Form is irrevocable as of the first day
of the Plan Year in which such Base Salary is to be earned and a new Election
Form must be filed by a Participant with respect to each Plan Year.

5



--------------------------------------------------------------------------------



 



ARTICLE III
ACCOUNTS AND DEEMED INTEREST
     3.1 Establishment and Crediting of Accounts. Each Participant shall have a
bookkeeping Deferral Account established in his name that will reflect the
Deferrals of the Participant and interest credited thereon pursuant to
Section 3.2.
     3.2 Adjustment of Accounts. Each Deferral Account shall be deemed to earn,
and shall be credited daily with, a rate of interest equal to the average prime
rate published by JPMorgan chase Bank for the immediately prior calendar
quarter.

6



--------------------------------------------------------------------------------



 



ARTICLE IV
DISTRIBUTION
     4.1 Distributions. Subject to the provisions of Section 4.2, 4.3, 4.5, 4.6,
4.7, and 4.8, on and after January 1, 2007, the Deferral Accounts of a
Participant shall be distributed to a Participant or his Beneficiary in the form
and time set forth on the Election Form filed with the Company or its designee
by the Participant in accordance with procedures established by the Plan
Administrator. The elections made on an Election Form shall continue in effect
for future Plan Years unless subsequent elections pursuant to the provisions of
Section 4.4 are made and become effective. Notwithstanding the foregoing
provisions of this Section 4.1, in the event any Participant fails to file an
Election Form indicating the time and form of the distribution of his Deferral
Account, his Deferral Account shall be distributed in a lump sum payment on the
first payroll date of the seventh month following his Separation from Service;
provided, however, that such distribution provisions shall be subject to the
provisions of Section 4.5.
     4.2 Post-Separation from Service Payment Options. Except as otherwise
provided in this Article IV and subject to the provisions of Section 8.7, the
Deferral Account of a Participant shall be paid to such Participant on account
of Separation from Service under one of the following options elected by the
Participant:

  (a)   Single Sum Option — Payment in a single sum as of the first day of the
calendar year quarter immediately after the Participant’s Commencement Date.    
(b)   Installment Option — Payment in annual installments as of the first day of
the calendar year quarter immediately after the Participant’s Commencement Date
over a period of 3, 5, 7, or 10 years as specified by the Participant on his
Election Form. To the extent permitted by Section 409A, installment payments
shall be treated as a single payment.

For purposes hereof, a Participant’s Commencement Date shall be the .5, 3, 5, or
10 year anniversary of the Participant’s Separation from Service as indicated on
the Participant’s

7



--------------------------------------------------------------------------------



 



Election Form. Notwithstanding the foregoing, subject to the requirements of
Section 409A, if the balance of a Participant’s Deferral Account on his
Separation from Service is less than $25,000, such amount shall be paid to him
in a single sum payment (in lieu of any other payment method that he may have
elected) on the first day of the calendar year quarter immediately following the
six-month anniversary of such Participant’s Separation from Service.
     4.3 In-Service Payment Options. Except as otherwise provided in this
Article IV and subject to the provisions of Section 8.7, any Deferral, or
portion thereof, for a Plan Year that is credited to the Deferral Account of a
Participant shall be paid to such Participant while still employed by the
Employer as indicated on the Participant’s Election Form in a single sum on a
date that is at least 5 years after the Deferral was credited to the
Participant’s Deferral Account.
     4.4 Alternative Payment Forms. Subject to the Company’s consent, a
Participant who is employed by the Employer may elect to delay payment or to
change the form of payment of his Deferral Account, if all the following
conditions are met:
     (i) Such election will not take effect until at least twelve months after
the date on which the election is made; and
     (ii) The payment with respect to which such election is made is deferred
for a period of not less than five years from the date such payment would
otherwise be made; and
     (iii) Any election for a “specified time (or pursuant to a fixed schedule)”
within the meaning of Section 409A(a)(2)(A)(iv) of the Code, may not be made
less than twelve months prior to the date of the first scheduled payment.
To the extent permitted under Section 409A, installment payments shall be
treated as a single payment.
     4.5 No Acceleration. Except as permitted under Section 409A, no
acceleration of the time or form of payment of a Participant’s Deferral Account
under the Plan shall be permitted.

8



--------------------------------------------------------------------------------



 



     4.6 Special Transition Elections.
          (a) Changes in Payment Elections. During 2007 and 2008, a Participant
may make an election(s) to receive payment of his Deferral Account without
complying with the requirements of Section 4.1; provided, however, that such
election(s) shall only be effective:
(i) If made in 2007, it applies only to amounts that would not otherwise be
payable in 2007 and does not cause an amount to be paid in 2007 that would not
otherwise be payable in 2007; and
(ii) If made in 2008, it applies only to amounts that would not otherwise be
payable in 2008 and that does not cause an amount to be paid in 2008 that would
not otherwise be payable in 2008.
     4.7 Section 409A Violation. If the Plan fails to meet the requirements of
Section 409A with respect to a Participant, the Company shall distribute the
amount required to be included in such Participant’s gross income as a result of
such failure within 60 days of the Company’s determination of such compliance
failure.
     4.8 Payment Upon Change in Control. Notwithstanding any provision of the
Plan to the contrary, to the extent permitted under Section 409A, the balance of
the Deferral Account of a Participant under the Plan shall be paid to such
Participant within 15 days following a Change in Control.
     4.9 Payment Upon Disability. Notwithstanding any provision of the Plan to
the contrary, to the extent permitted under Section 409A, the balance of the
Deferral Account of a Participant who incurs a Disability shall be paid to such
Participant as of the first day of the calendar year quarter following a
decision by the Plan Administrator that the Participant has incurred a
Disability.
     4.10 Rules. Subject to the provisions of Section 409A, the Plan
Administrator may from time to time adopt additional policies or rules governing
the manner in which distributions

9



--------------------------------------------------------------------------------



 



are made from the Plan so that the Plan may be conveniently administered and
comply with Section 409A.

10



--------------------------------------------------------------------------------



 



ARTICLE V
BENEFICIARIES
     In the event a Participant dies before his interest under the Plan has been
distributed to him in full, any remaining interest shall be distributed in a
single sum to his Beneficiary who shall be the person designated as his
beneficiary on the beneficiary designation form provided by and filed with the
Employer or its designee. If the Participant does not designate a Beneficiary,
the Beneficiary shall be his surviving spouse. If the Participant does not
designate a Beneficiary and has no surviving spouse, the Beneficiary shall be
the Participant’s estate. The designation of a Beneficiary may be changed or
revoked only by filing a new beneficiary designation form with the Plan
Administrator or its designee. If a Beneficiary (the “Primary Beneficiary”) is
receiving or is entitled to receive payments under the Plan and dies before
receiving all of the payments due him, the balance to which he is entitled shall
be paid to the Contingent Beneficiary, if any, named in the Participant’s
current beneficiary designation form. If there is no Contingent Beneficiary, the
balance shall be paid to the estate of the Primary Beneficiary. Any Beneficiary
may disclaim all or any part of any benefit to which such Beneficiary shall be
entitled hereunder by filing a written disclaimer with the Plan Administrator
before payment of such benefit is to be made. Such a disclaimer shall be made in
form satisfactory to the Plan Administrator and shall be irrevocable when filed.
Any benefit disclaimed shall be payable from the Plan in the same manner as if
the Beneficiary who filed the disclaimer had died on the date of such filing.
Notwithstanding the foregoing, the six-month delay applicable to Participants
under Article IV shall not apply to any Beneficiary.

11



--------------------------------------------------------------------------------



 



ARTICLE VII
ADMINISTRATIVE PROVISIONS
     6.1 Administration. The Plan shall be administered in a manner consistent
with the requirements of Section 409A, as from time to time amended.
     6.2 Powers and Authorities of the Plan Administrator. The Plan
Administrator shall have full power and authority to interpret, construe and
administer the Plan and its interpretations and construction hereof, and actions
hereunder, including the timing, form, amount or recipient of any payment to be
made hereunder, shall be binding and conclusive on all persons for all purposes.
The Plan Administrator may delegate any of its powers, authorities, or
responsibilities for the operation and administration of the Plan to any person
or committee so designated in writing by it and may employ such attorneys,
agents, and accountants as it may deem necessary or advisable to assist it in
carrying out its duties hereunder.
     6.3 Claims Review. Any Eligible Employee or Participant, as the case may
be, who is eligible for a benefit under the Plan, and does not receive the
amount of benefit to which he believes he is entitled, may submit an application
therefor to the Plan Administrator requesting such distribution or withdrawal.
The Plan Administrator shall accept, reject or modify such request and shall
notify the requesting party in writing, setting forth the response of the Plan
Administrator and, in the case of a denial or modification, the Plan
Administrator shall:

  (a)   state the specific reason or reasons for the denial or modification;    
(b)   provide specific reference to pertinent Plan provisions on which the
denial or modification is based;     (c)   provide a description of any
additional material or information necessary for the requesting party to perfect
the claim and an explanation of why such material or information is necessary;
and     (d)   explain the Plan’s claim review procedures as contained herein.

12



--------------------------------------------------------------------------------



 



     In the event the request is denied or modified, if the requesting party
desires to have such denial or modification reviewed, he must, within 60 days
following receipt of the notice of such denial or modification, submit a written
request for review by the Plan Administrator of the initial decision of the Plan
Administrator. As soon as practicable, and in no event later than 120 days
following such request for review, the Plan Administrator shall, after providing
a full and fair hearing, render its final decision in writing to the requesting
party stating specific reasons for such decision.

13



--------------------------------------------------------------------------------



 



ARTICLE VII
AMENDMENT AND TERMINATION
     The Company may amend, modify, suspend or terminate (individually or in the
aggregate, a “Change”) the Plan for any purpose or extend the Plan to any
Affiliate, except that: (i) no Change shall adversely affect the benefit amount
that any Participant is receiving, or is eligible to receive, under the Plan,
unless an equivalent benefit is otherwise provided under another plan or program
sponsored by the Company or an Affiliate; and (ii) no distribution of a Deferral
Account subject to the Plan shall occur unless the requirements of Section 409A
have been met.

14



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS
     8.1 Non-Alienation of Benefits. No benefit under the Plan shall at any time
be subject in any manner to alienation or encumbrance. If any Participant or
Beneficiary shall attempt to, or shall, alienate or in any way encumber his
benefits under the Plan, or any part thereof, or if by reason of his bankruptcy
or other event happening at any time any such benefits would otherwise be
received by anyone else or would not be enjoyed by him, his interest in all such
benefits shall automatically terminate and the same shall be held or applied to
or for the benefit of such person, his spouse, children, or other dependents as
the Plan Administrator may select.
     8.2 Payment of Benefits to Others. If any Participant or Beneficiary to
whom a benefit is payable is unable to care for his affairs because of illness
or accident, any payment due (unless prior claim therefor shall have been made
by a duly qualified guardian or other legal representative) may be paid to the
spouse, parent, brother, or sister, or any other individual deemed by the Plan
Administrator to be maintaining or responsible for the maintenance of such
person. Any payment made in accordance with the provisions of this Section 8.2
shall be a complete discharge of any liability of the Plan with respect to the
benefit so paid.
     8.3 Plan Non-Contractual. Nothing herein contained shall be construed as a
commitment or agreement on the part of any person employed by an Employer to
continue his employment with an Employer, and nothing herein contained shall be
construed as a commitment on the part of an Employer to continue the employment
or the annual rate of compensation of any such person for any period, and all
Participants shall remain subject to discharge to the same extent as if the Plan
had never been established.

15



--------------------------------------------------------------------------------



 



     8.4 Funding. In order to provide a source of payment for its obligations
under the Plan, the Company may establish a grantor trust. Subject to the
provisions of the trust agreement governing such grantor trust, the obligation
of an Employer under the Plan to provide a Participant or a Beneficiary with a
benefit constitutes the unsecured promise of such Employer to make payments as
provided herein, and no person shall have any interest in, or a lien or prior
claim upon, any property of an Employer.
     8.5 Controlling Status. No Participant shall be eligible for a benefit
under the Plan unless such Participant is a Participant on the date of his
retirement, death, or other termination of employment.
     8.6 Claims of Other Persons. The provisions of the Plan shall in no event
be construed as giving any person, firm or corporation any legal or equitable
right as against an Employer, its officers, employees, or directors, except any
such rights as are specifically provided for in the Plan or are hereafter
created in accordance with the terms and provisions of the Plan.
     8.7 Specified Employees. Notwithstanding anything in the Plan to the
contrary, in the event that a Participant is a Specified Employee at the time of
his Separation from Service, to the extent his benefit under the Plan
constitutes “nonqualified deferred compensation” within the meaning of
Section 409A, no Plan benefit shall be paid or begin to be paid to him until the
30-day period commencing after the six-month period following his Separation
from Service; provided, however, that if such 30-day period begins in one
calendar year and ends in another, such Participant shall have no right to
designate the calendar year of payment.
     8.8 Section 409A. Notwithstanding any provision to the contrary in the
Plan, nothing shall restrict the Company’s right to amend the Plan, without the
consent of Participants and

16



--------------------------------------------------------------------------------



 



without additional consideration to affected Participants, to the extent
necessary to avoid taxation, penalties, and/or interest arising under
Section 409A, even if such amendments reduce, restrict, or eliminate rights
granted thereunder before such amendments. Although the Company shall use its
best efforts to avoid the imposition of taxation, penalties, and/or interest
under Section 409A, tax treatment of deferrals and other credits under the Plan
is not warranted or guaranteed. If, at any time, it is determined that amounts
deferred pursuant to the Plan are currently taxable to a Participant or his
Beneficiary under Section 409A, the amounts credited to such Participant’s
Deferral Account which become so taxable shall be distributed immediately to
him; provided, however, that in no event shall amounts so payable under the Plan
to a Participant exceed the value of his Deferral Account. Notwithstanding the
foregoing, the Company, any Affiliate, or any delegatee shall not be held liable
for any taxes, penalties, interest or other monetary amount owed by any
Participant, Beneficiary, or other person as a result of the deferral or payment
of any amounts under the Plan or as a result of the administration of amounts
subject to the Plan.
     8.9 Severability. The invalidity or unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted herefrom.
     8.10 Governing Law. The provisions of the Plan shall be governed and
construed in accordance with the laws of the State of Texas.

 
Executed at Houston, Texas this                     day of December 2008.

            COOPER US, INC.
      By:           Title:             

17